389 Pa. 635 (1957)
Creasy, Appellant,
v.
Lawler.
Supreme Court of Pennsylvania.
Argued April 17, 1957.
June 28, 1957.
*636 Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD and JONES, JJ.
Edward P. Good, with him Thomas D. Caldwell, A. E. Kountz, William A. Meyer, Alexander Unkovic, Kountz, Fry & Meyer and Caldwell, Fox & Stoner, for appellants.
*637 Thomas D. McBride, Attorney General, with him Joseph L. Donnelly, Deputy Attorney General and Leonard M. Mendelson, for appellees.
OPINION PER CURIAM, June 28, 1957:
Order affirmed on the opinion of Judge WALTER R. SOHN, reported in 8 D. & C. 2d 535.